Citation Nr: 1031711	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee pain.

2.  Entitlement to service connection for recurring headaches, to 
include as secondary to nerve damage, right eyelid, residuals of 
eye injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to October 
2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 RO decision, which denied claims for 
service connection for right knee pain, left knee pain, and 
recurring headaches.

The Board notes that the June 2008 statement of the case (SOC) 
also included the issues of entitlement to service connection for 
tinnitus and hearing loss.  However, in the July 2008 VA Form 9 
Appeal, the Veteran indicated that she only wished to appeal the 
denial of her claims for service connection for a right knee 
condition, a left knee condition, and recurring headaches.  As 
such, the issues of entitlement to service connection for 
tinnitus and hearing loss are not currently on appeal before the 
Board. 


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, her bilateral knee 
condition is shown to be causally or etiologically related to her 
military service. 

2.  Resolving doubt in favor of the Veteran, her recurring 
headaches are shown to be causally or etiologically related to 
her military service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee condition is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 

2.  Service connection for recurring headaches is warranted.  See 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for 
recurring headaches and bilateral knee pain, the benefits sought 
on appeal have been granted in full, as discussed below.  As 
such, the Board finds that any error related to the VCAA on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a nonservice-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the ruling of the United States 
Court of Appeals for Veterans Claims (Court) in Allen, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  



1.  Entitlement to service connection for bilateral knee pain.

The Veteran is seeking entitlement to service connection for 
bilateral knee pain.  Specifically, she asserts that she began 
experiencing bilateral knee problems during service, which have 
continued on to the present time.

A review of the service treatment records reveals that the 
Veteran complained of bilateral knee pain during her active duty.  
In a September 2004 Health History Questions/Interval History, 
the Veteran indicated that her knees hurt.  In an August 2005 
Physical Therapy Consultation record, the Veteran complained of 
bilateral knee pain for 1 year.

With regard to a current diagnosis, the Board notes that the 
Veteran underwent a VA medical examination in March 2007.  The 
claims file was reviewed.  The Veteran complained of a bilateral 
knee strain with an onset date of 2003.  No injuries were noted.  
Upon examination, the examiner diagnosed the Veteran with a 
bilateral knee condition.  X-ray reports of the knees revealed 
bilateral symmetrical knees with no gross abnormalities 
identified radiographically.

In May 2007, the same examiner who conducted the March 2007 VA 
examination rendered an opinion regarding the etiology of the 
Veteran's bilateral knee pain.  Specifically, this examiner 
stated that the Veteran's bilateral knee pain is most likely 
secondary to an aging process.  The examiner stated that he did 
not feel that it is secondary to her ambulating and exercising 
while in the military.  The examiner noted that the Veteran has 
patellofemoral pain syndrome, and this will continue to plague 
her depending on her activity level.   

The Board has also reviewed the Veteran's VA and private 
treatment records.  In a March 2009 VA treatment record, the 
Veteran reported that her right knee has bothered her for several 
years.  In a separate March 2009 VA treatment record, the Veteran 
was noted as having chondromalacia of the right patella.  In a 
February 2009 VA treatment record, the Veteran complained of knee 
pain and weakness for "years".  She was noted as having 
arthralgia.

With regard to establishing service connection on a presumptive 
basis under 38 U.S.C.A. § 1112, the Board notes that there is no 
medical evidence indicating that the Veteran had a diagnosis of 
arthritis of either knee to a compensable degree within one year 
of discharge from active duty.  Therefore, service connection for 
arthritis of either knee cannot be granted on a presumptive basis 
under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
As noted above, the Veteran sought treatment for bilateral knee 
pain during service and after service.  Moreover, there is no 
indication that she experienced knee pain prior to her active 
duty service, and she complained of knee pain within the 1 year 
of her separation from service.  

The Board notes that the only medical opinion of record regarding 
the etiology of the Veteran's diagnosed patellofemoral pain 
syndrome indicated that the Veteran's bilateral knee pain is most 
likely secondary to an aging process and that the examiner did 
not feel that it is secondary to her ambulating and exercising 
while in the military.  However, even accepting that the 
Veteran's patellofemoral pain syndrome is a result of the aging 
process, service connection is still warranted if the disability 
began during service and continued thereafter, which is something 
the examiner failed to address.  

Therefore, with respect to the question of whether the disability 
had its onset in service, the Board has turned to the other 
evidence of record, which shows that the Veteran complained of 
bilateral knee pain during service; that she complained of knee 
problems shortly following her separation from service; that she 
has consistently reported that her current knee problems began 
during service and have continued since service; and that she has 
a current diagnosis of patellofemoral pain syndrome.  Given the 
evidence demonstrating a continuity of symptomatology during and 
since service, the Board concludes that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran has a current bilateral knee disability that 
she incurred during her active duty service.  Therefore, having 
resolved doubt in favor of the Veteran, the Board concludes that 
service connection must be granted for the Veteran's bilateral 
knee condition.  

2.  Entitlement to service connection for recurring headaches, to 
include as secondary to nerve damage, right eyelid, residuals of 
eye injury.  

The Veteran is seeking entitlement to service connection for 
recurring headaches.  Specifically, she reported in her September 
2007 notice of disagreement (NOD) that, while stationed in 
England, a projectile struck her in the right eye.  Since the 
time of this incident, she has suffered from headaches.  The 
Board notes that the Veteran is currently service connected for 
nerve damage of the right eyelid, residual of an eye injury.  

A review of the Veteran's service treatment records reveals that 
the Veteran complained of headaches during her active duty.  In a 
September 2001 service treatment record, the Veteran reported 
frequent or recurrent headaches.  In an August 2005 Physical 
Therapy Consultation record, the Veteran complained of a history 
of headaches.  In a September 2005 service treatment record, it 
was noted that the Veteran had increased headaches, mostly right 
sided, following a gunshot wound to the right eye orbit (superior 
temporal).  In a May 2006 Post-Deployment Health Assessment 
record, the Veteran reported headaches. 

With regard to a current diagnosis, the Board notes that the 
Veteran underwent a VA medical examination in March 2007.  The 
claims file was reviewed.  The Veteran complained of headaches 
with an onset date of 2005.  It was noted that the Veteran was 
shot with an air gun to the right lateral eye while in England.  
Upon examination, the examiner diagnosed the Veteran with 
headaches.  

In May 2007, the same examiner who conducted the March 2007 VA 
examination discussed the etiology of the Veteran's headaches.  
Specifically, this examiner noted that that the Veteran was shot 
by an air gun from another automobile in 2005.  However, the 
examiner determined that he could not say without pure 
speculation that the current headaches that the Veteran has are a 
result of this superficial injury that she incurred.    

The Board has also reviewed the Veteran's VA and private 
treatment records.  In a February 2009 VA treatment record, the 
Veteran was diagnosed with headaches.  In an August 2008 VA 
treatment record, the Veteran was diagnosed with morning 
headaches that are worse with stress.  In an October 2007 VA 
treatment record, the Veteran reported having frequent headaches 
since the September 2005 incident in which she was shot by an air 
rifle above the right eye.  In a July 2007 VA treatment record, 
the Veteran complained of headaches every day.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms she experienced in service, and to 
describe a continuity of symptoms since service.  A layperson, 
such as the Veteran, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has indicated that her current 
headaches began while she was in service.  The Board notes that 
the Veteran is competent to report that her head ached during 
service and to describe a continuity of symptoms since service.  

Therefore, in light of the fact that the Veteran complained of 
headaches during service; that she sought treatment for headaches 
shortly following her separation from service; that she has 
consistently reported that her headaches began during service and 
have continued since service; that she has been diagnosed with a 
current headache disorder; and because the claims file contains 
no medical opinions affirmatively indicating that her current 
headaches are not related to service, the Board concludes that 
there is at least an approximate balance of positive and negative 
evidence as to whether the Veteran has a current headache 
disability that she incurred during her active duty service.  
Therefore, having resolved doubt in favor of the Veteran, the 
Board concludes that service connection must be granted for the 
Veteran's recurring headaches.  


ORDER

Entitlement to service connection for bilateral knee pain is 
granted.

Entitlement to service connection for recurring headaches, to 
include as secondary to nerve damage, right eyelid, residuals of 
eye injury is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


